108 F.3d 1384
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lester W. CRAZY BOY, Plaintiff-Appellant,v.Mike MAHONEY, Bureau Warden Montana State Prison;  TerryWilkinson, Disciplinary Hearing Officer, MontanaState Prison, Defendant-Appellee.
No. 96-35977.
United States Court of Appeals, Ninth Circuit.
Submitted March 11, 1997.*Decided March 14, 1997.

Before:  SNEED, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Lester W. Crazy Boy, a Montana state prisoner, appeals the district court's summary judgment for defendant prison officials in his 42 U.S.C. § 1983 civil rights action alleging that the defendants violated his due process rights by finding him guilty of violating prison regulations without any evidence to support the violations.  We have jurisdiction under 28 U.S.C. § 1291.  We review de novo, Kruso v. International Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989), and affirm.


3
The district court, relying on Sandin v. Connor, 115 S. Ct. 2293, 2300 (1995), granted summary judgment for the defendants, concluding that Crazy Boy failed to raise a genuine issue of material fact as to whether his reclassification imposed an atypical and significant hardship on him in relation to the ordinary incidents of prison life.  We agree.  See id.


4
In any event, Crazy Boy received all the process to which he was due because the two eyewitness reports filed by the correctional officers who observed the incident is sufficient evidence to support a disciplinary decision.  See Superintendent v. Hill, 472 U.S. 445, 455-56 (1984) (stating that the relevant question is whether there is any evidence in the record to support the conclusion reached by the disciplinary board);  Bostic v. Carlson, 884 F.2d 1267, 1270 (9th Cir.1989) (holding that any eyewitness account by the reporting officer is sufficient evidence to support the decision).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3